DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/19/2020 was filed after the mailing date of the application on 4/16/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-29, 32-36, and 38-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1, 6, 7, and 9 of U.S. Patent No. 10,674,061 (Neglur) in view of Lee (US Patent Pub. # 2015/0002734). 
Application # 16/850148
US Patent # 10,674,061
21. (New) A handheld computing device, comprising:
1. A computing device, comprising: 
a first image capture component;
a first image capture component;
a second image capture component;
a second image capture component;
a first processor component in communication with the first image capture component, the first processor component comprising:
a first processor component in communication with the first image capture component, 
wherein the first processor component is configured to use at least a portion of the first plurality of processors to perform image signal processing using the at least a portion of first image data; and
the first processor component configured to perform image signal processing;
a second processor component in communication with the second image capture component, the second processor component comprising:
and a second processor component in communication with the second image capture component, 
wherein the second processor component is configured to use at least a portion of the second plurality of processors to perform machine vision processing using the at least a portion of second image data.
the second processor component configured to perform machine vision processing.
26. The handheld computing device of claim 21, wherein the machine vision processing includes face detection.
6. The computing device of claim 1, wherein the machine vision processing includes at least one of gesture tracking, head tracking, face tracking, object tracking, face recognition, object recognition, multiple image stereo processing, three dimensional image capture, metadata tagging of image data, symbol reading, optical character recognition (OCR), one or more image fusion algorithms, or one or more sensor fusion algorithms.
27. The handheld computing device of claim 21, wherein the machine vision processing includes object recognition.
6. The computing device of claim 1, wherein the machine vision processing includes at least one of gesture tracking, head tracking, face tracking, object tracking, face recognition, object recognition, multiple image stereo processing, three dimensional image capture, metadata tagging of image data, symbol reading, optical character recognition (OCR), one or more image 
28. The handheld computing device of claim 21, wherein the first processor component further comprises an interface that controls the first image capture component.
7. The computing device of claim 1, wherein the first processor component comprises an interface that controls the first image capture component.
29. The handheld computing device of claim 21, wherein the second image capture component comprises an infrared (IR) camera.
9. The computing device of claim 1, wherein the second image capture component comprises an infrared (IR) camera.
32. The handheld computing device of claim 21, wherein the handheld computing device is further configured to process information about an area and the first image data or the second image data to determine a location of the handheld computing device.

6. The computing device of claim 1, wherein the machine vision processing includes at least one of gesture tracking, head tracking, face tracking, object tracking, face recognition, object recognition, multiple image stereo processing, three dimensional image capture, metadata tagging of image data, symbol reading, optical character recognition (OCR), one or more image fusion algorithms, or one or more sensor fusion algorithms.

U.S. Patent No. 10,674,061 (Neglur) does not teach at least one microphone; a display positioned on a first face of the handheld computing device; a first local memory configured to store at least a portion of first image data received from the first image capture component, and a first plurality of processors, and a second local memory configured to store at least a portion of second image data received from the second image capture component, and a second plurality of processors.  Lee teaches at least one microphone (microphone 816) (Para 78); a display (display 108) positioned on a first face (user-facing surface 104) of the handheld computing device (electronic device 100) (Para 32); a first local memory (solid state memory) configured to store at least a portion of first image data received from the first image capture component, and a first plurality of processors, and a second local memory (solid state memory) configured to store at least a portion of second image data received from the second image capture component, and a second plurality of processors (Para 79).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a microphone, display and memory as taught by Lee to the computing device of U.S. Patent No. 10,674,061 (Neglur), to provide a single modulated light flash in a conventional ERS imaging camera configuration can interfere with the capture of two adjacent image frames (Para 3 of Lee).
As to claim 22, Lee teaches wherein the second image capture component (imaging camera 118) is positioned on the first face (user-facing surface 104) of the handheld computing device (electronic device 100) (Para 32).

As to claim 24, Lee teaches wherein the second image capture component (imaging camera 116) is positioned on the second face (surface 106) of the handheld computing device (electronic device 100) (Para 32).
As to claim 25, Lee teaches wherein the image signal processing includes depth mapping (enabling depth sensing) (Para 32).

Application # 16/850148
US Patent # 10,674,061
33. (New) A handheld computing device, comprising:
1. A computing device, comprising: 
a first image capture component;
a first image capture component;
a second image capture component positioned on a first face of the handheld computing device;
a second image capture component;
a first processor component comprising a first plurality of processors 
a first processor component in communication with the first image capture component, the first processor component configured to perform image signal processing;
a second processor component in communication with the second image capture component, the second processor component comprising:
and a second processor component in communication with the second image capture component, 
wherein the second processor component is configured to use at least a portion of the second plurality of processors to perform machine vision processing using the at least a portion of second image data.
the second processor component configured to perform machine vision processing.
34. The handheld computing device of claim 33, wherein the first processor component is configured to use at least a portion of the first plurality of processors to perform image signal processing.



1. A computing device, comprising: a first image capture component; a second image capture component; a first processor component in communication with the first image capture component, the first processor component configured to perform image signal processing; and a second processor component in communication with the second image capture component, the second processor component configured to perform machine vision processing.
35. The handheld computing device of claim 34, wherein the first processor component is configured to use at least a portion of the first plurality of processors to perform image signal processing using image data output by the first image capture component.
1. A computing device, comprising: a first image capture component; a second image capture component; a first processor component in communication with the first image capture component, the first processor component configured to perform image signal processing; and a second processor component in communication with the second image capture component, the second processor component configured to perform machine vision processing.
36. The handheld computing device of claim 33, wherein the second image capture component comprises an infrared (IR) camera.
9. The computing device of claim 1, wherein the second image capture component comprises an infrared (IR) camera.
38. The handheld computing device of claim 33, wherein the second processor component is further configured to use at least a portion of the second plurality of processors to perform 

39. The handheld computing device of claim 33, wherein the second processor component is further configured to use at least a portion of the second plurality of processors to perform gesture detection using image data output by the second image capture component.
6. The computing device of claim 1, wherein the machine vision processing includes at least one of gesture tracking, head tracking, face tracking, object tracking, face recognition, object recognition, multiple image stereo processing, three dimensional image capture, metadata tagging of image data, symbol reading, optical character recognition (OCR), one or more image fusion algorithms, or one or more sensor fusion algorithms.
40. The handheld computing device of claim 33, wherein the handheld computing device is further configured to process information about an area and image data output by the first image 



U.S. Patent No. 10,674,061 (Neglur) does not teach at least one microphone; a display positioned on a first face of the handheld computing device; and a second local memory configured to store at least a portion of second image data received from the second image capture component, and a second plurality of processors.  Lee teaches at least one microphone (microphone 816) (Para 78); a display (display 108) positioned on a first face (user-facing surface 104) of the handheld computing device (electronic device 100) (Para 32); the second image capture component (imaging camera 118) is positioned on the first face (user-facing surface 104) of the handheld computing device (electronic device 100) (Para 32) and a second local memory (solid state memory) configured to store at least a portion of second image data received from the second image capture component, and a second plurality of processors (Para 79).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a microphone, display and memory as taught by Lee to the computing device of U.S. Patent No. 10,674,061 (Neglur), to provide a .

Claims 30, 31, and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1, 6, 7, and 9 of U.S. Patent No. 10,674,061 (Neglur) in view of Lee (US Patent Pub. # 2015/0002734) and further in view Kamimura (US Patent Pub. # 2014/0085451). 
As to claim 30, note the discussion above in regards to claims 1 and 29.  U.S. Patent No. 10,674,061 (Neglur) in view of Lee do not teach further comprising an IR light emitting component positioned on a same face of the handheld computing device as the second image capture component.  Kamimura teach further comprising an IR light emitting component (light source 4) positioned on a same face of the handheld computing device as the second image capture component (infrared camera 5) (Para 25-27).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a light source and infrared camera as taught by Kamimura to the detect the user's gaze direction or gaze position based on a positional relationship between the center of the user's pupil and the corneal reflection image when it is determined that the bright pupil phenomenon does not occur (Para 5 of Kamimura).
As to claim 31, Kamimura teach wherein the handheld computing device is further configured to process output of the IR camera to determine a face (whole face) (Para 25).
As to claim 37, Kamimura teach further comprising an IR light emitting component (light source 4) positioned on the first face of the handheld computing device (display screen 2) (Para 25-27).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above.  Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply.  In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 2696